DETAILED ACTION
Status of the Claims
	Claim 24 is cancelled. Claims 8-10, 13, 16-18 and 25-26 are pending in this application. Claims 8-10, 13, 16-18 and 25-26 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/058969 filed on 04/09/2018, which claims priority from the foreign applications KR10-2017-0117372 filed on 09/13/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 Information Disclosure Statement
	The information disclosure statement from 06/08/2022 has been considered by the Examiner. 

Rejections Withdrawn
The USC 103 rejection over claims 8-10 and 24-26 over Pauly, Zhang, evidenced by Douma, also evidenced by Long, is withdrawn per Applicant’s amendments and arguments. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauly et al (WO1997028814A1, publication date: 08/14/1997, previously cited). 
Applicant amended claim 13 by adding “caused by at least one external environmental factor selected from the group consisting of UV-rays, artificial light exposure and environmental pollutants” limitation after “damaged skin” to further clarify what sort of skin damage is being treated for. Applicant also added “wherein the extract is an aqueous, alcoholic or hydroalcoholic extract, wherein the extract is subjected to ultrasonic extraction” for the extract being claimed. Applicant also added the limitation “improves the expression of Nrf2” as an additional result for what the treatment achieves. 
The teachings and motivations of Pauly was previously provided in the previous action from 12/08/2021.
Regarding claims 13 and 16-17, Pauly teaches an extract of the Lespedeza Capitata plant to be used as an active agent for topical use of the skin as a cosmetic (non-therapeutic) (claim 1 of the Google English Translation). Regarding the limitation of “treatment of a damaged skin”, Pauly teaches the use of “an extract of the Lespedeza Capitata plant as an active agent with anti-glycation action of protein molecules in a cosmetic and/or pharmaceutical composition for topical use for the skin” (claim 1 of the Google English translation) while reciting “Proteins damaged by glycation in the skin are: fibronectme, laminin and especially elastin and the different types of collagen (I and IV)” (page 2 of the Google English translation). Thus, Pauly teaches the use of its composition to treat skin that is damaged by glycation in the skin which meets the aforementioned claim limitation. Regarding the newly added “caused by at least one external environmental factor selected from the group consisting of UV-rays, artificial light exposure and environmental pollutants” limitation for the damaged skin, Pauly teaches “these various cumulative phenomena lead in particular to the production of oxygenated free radicals, aggravated by UV-A” (page 2) which is an acknowledgement that the damages caused to the skin are at least in part due to external environmental factors such as UV rays. Regardless of this disclosure, since Pauly teaches topical use for the skin, and since almost all human beings are exposed to sunlight consistently, human skin is always consistently being damaged by UV-rays. Thus, this limitation is inherently achieved. Regarding the recitations of “increase the radiance of the skin”, “to improve the complexion of skin”, improves the expression of NRF2”, and “to enhance skin biorhythms”, Pauly reference is anticipatory because since it teaches the Lespedeza Capitata composition to be applied to the skin, the purposes “to increase the radiance of the skin”, “to improve the complexion of skin” and “to enhance skin biorhythms” are met even though Pauly doesn’t specifically indicate these. This is because under the principles of inherency, if a prior art device (device being the extract of Pauly, which is the same as the instant claims), in its normal and usual operation (application to skin as provided by Pauly), would necessarily perform as the invention claimed, then the invention claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. (MPEP 2112.02). In the instant case, the device is the Lespedeza Capitata composition and since it’s structurally identical to the composition in the instant invention, the above limitations are met by Pauly. Regarding “improves the expression of NRF2”, since the product is being applied to skin cells, absent evidence of the contrary, NRF2 expression would be improved as a matter of inherently property/function of lespedeza species. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP 2112 II). Regarding the newly added limitations regarding the extract which are “wherein the extract is an aqueous, alcoholic or hydroalcoholic extract, wherein the extract is subjected to ultrasonic extraction”, Pauly teaches that the Lespedeza Capitata plant’s (claim 1) extract is obtained by extraction using a polar solvent, such as ethanol (alcoholic), methanol or an aqueous (water) solvent (claim 3). Pauly also teaches “an extraction on a reflux apparatus using a suitable solvent, in particular a polar solvent such as ethanol, methanol or an aqueous solvent, on the other hand firstly, evaporation of the solvent under vacuum, and finally drying in an oven at 40-50 ° C (process no. 1) As a variant, the extract can also be obtained by using a solvent consisting half of ethanol and water and by successively carrying out a reflux extraction for approximately one hour, with stirring in a flask, then filtration through a standard container. Buchner, then evaporation of the solvent under vacuum and, finally, drying in an oven at 40 ° C - 50 ° C, or by lyophilization or by atomization (process n ° 2)” (page 3). Thus, Pauly teachings are anticipatory over “aqueous, alcoholic or hydroalcoholic extract”. Regarding the instantly claimed “ultrasonication extraction”, while Pauly is silent on an ultrasonication extraction step, it is important to note that the instant claim is directed to a method of use for a composition. The newly added amendments regarding the preparation of the extract are directed to a method of making steps in this claim which is to the method of using a composition. Ultrasonication step would have been given patentable weight if the claim was directed to a process of making/manufacturing a product or if it was demonstrated to provide a unique benefit or unexpected result to the composition being used in the method. However, this is not the case. Pauly teaches various extraction steps such as methanol extraction, reflux extraction, lyophilization or atomization (page 3). Absent evidence of the contrary, the product achieved by the Pauly method is determined to be patentably indistinct from the instant invention. 
Regarding claim 18, Pauly teaches 0.0001% and 5% of the Lespedeza Capitata extract to be used in the cosmetic composition (claim 5 of the Google English translation). When prior art teaches an example that falls within a claimed range, the claimed range is anticipated by the prior art (See MPEP 2131.03 I).
New Rejections
Claims 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hee-Kyung Jeong et al (Improving the efficacy of Lespedeza cuneate ethanol extract on ultraviolet-induced photoaging, Korean J Food Preserv 2014;21(2):264-275) (Hereinafter Jeong). The Google English translation of Jeong is used for the rejection below. 
Regarding claim 13, Jeong teaches “Lespedeza cuneate ethanol extract on skin photoaging induced by ultraviolet (UV) irradiation” and “In the in vivo test conducted using hairless mouse with skin photoaging induced by UVB irradiation, the skin erythema of the groups treated with the extract (AS) reduced to 28% of the control, and the skin moisture content increased to 131%.. The extract treatment of the UV-damaged skin improved the morphological and histopathological state of the skin” (abstract). Regarding the “radiance”, “NRF2” and “Biorhythm” limitations, the reasons behind why such limitations are anticipated are explained in the USC 102 under Pauly. Even though Jeong doesn’t disclose an ultrasonic extraction step, it is also explained above how this limitation isn’t given patentable weight. 
Regarding claim 15, Jeong teaches Lespedeza cuneate.
Regarding claim 18, Jeong teaches 0.2% Lespedeza cuneate (table 2) which is anticipatory over the instantly claimed range of 0.00001% to 15%. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pauly et al (WO1997028814A1, publication date: 08/14/1997, previously cited) and Zhang et al (Eplerenone restores 24-h blood pressure circadian rhythm and reduces advanced glycation end products in rhesus macaques with spontaneous hypertensive metabolic syndrome, Scientific Reports, 6:23957, publication date: 04/01/2016, previously cited), as evidenced by Douma et al (Circadian Clock-Mediated Regulation of Blood Pressure, Free Radic Biol Med. 2018 May 01; 119: 108–114, previously cited) and Maria Crisan et al (Expression of Advanced Glycation End-Products on Sun-Exposed and Non-Exposed Cutaneous Sites during the Ageing Process in Humans, Plos One, October 2013, Volume 8, Issue 10) (Hereianfter Crisan).  
Applicant amended claim 8 by adding “caused by at least one external environmental factor selected from the group consisting of UV-rays, artificial light exposure and environmental pollutants” limitation after “damaged skin” to further clarify what sort of skin damage is being treated for. Applicant also added “wherein the extract is an aqueous, alcoholic or hydroalcoholic extract, wherein the extract is subjected to ultrasonic extraction” for the extract being claimed. 
Regarding claims 8-10, Pauly teaches the use of Lespedeza Capitata plant extract as a pharmaceutical composition for the skin (abstract, claim 1 of the Google English translation). Pauly also teaches that Lespedeza Capitata plant extract is used for its anti-glycation action of protein molecules to have an anti-glycation effect (claims 1 and 6 of the Google English translation). Regarding the instant limitation of “caused by environmental stress”, Crisan provides the evidence that “the glycation process is involved in both the intrinsic (individual, genetic) and extrinsic (ultraviolet light, polution and lifestyle) aging processes, and can be quantified at the epidermal or dermal level”, “The sun-exposed areas had a more than 10% higher AGE-CML score than the protected areas” (abstract). Thus, Crisan provides evidence that external insults such as UV light causes glycation. Since Pauly teaches the use of Lespedeza Capitata as a cosmetic for its anti-glycation effects, Pauly meets the “the circadian rhythm disorder is caused by environmental stress” limitation. Regarding the newly added “caused by at least one external environmental factor selected from the group consisting of UV-rays, artificial light exposure and environmental pollutants” limitation for the damaged skin, Pauly teaches “these various cumulative phenomena lead in particular to the production of oxygenated free radicals, aggravated by UV-A” (page 2) which is an acknowledgement that the damages caused to the skin are at least in part due to external environmental factors such as UV rays. Regarding the newly added limitations regarding the extract which are “wherein the extract is an aqueous, alcoholic or hydroalcoholic extract, wherein the extract is subjected to ultrasonic extraction”, Pauly teaches that the Lespedeza Capitata plant’s (claim 1) extract is obtained by extraction using a polar solvent, such as ethanol (alcoholic), methanol or an aqueous (water) solvent (claim 3). Pauly also teaches “an extraction on a reflux apparatus using a suitable solvent, in particular a polar solvent such as ethanol, methanol or an aqueous solvent, on the other hand firstly, evaporation of the solvent under vacuum, and finally drying in an oven at 40-50 ° C (process no. 1) As a variant, the extract can also be obtained by using a solvent consisting half of ethanol and water and by successively carrying out a reflux extraction for approximately one hour, with stirring in a flask, then filtration through a standard container. Buchner, then evaporation of the solvent under vacuum and, finally, drying in an oven at 40 ° C - 50 ° C, or by lyophilization or by atomization (process n ° 2)” (page 3). Thus, Pauly teachings are anticipatory over “aqueous, alcoholic or hydroalcoholic extract”. Regarding the instantly claimed “ultrasonication extraction”, while Pauly is silent on an ultrasonication extraction step, it is important to note that the instant claim is directed to a method of use for a composition. The newly added amendments regarding the preparation of the extract are directed to a method of making steps. Ultrasonication step would have been given patentable weight if the claim was directed to a process of making/manufacturing a product. However, this is not the case. Pauly teaches various extraction steps such as methanol extraction, reflux extraction, lyophilization or atomization (page 3). Absent evidence of the contrary, the product achieved by the Pauly method is determined to be patentably indistinct from the instant invention. 
Regarding claims 8 and 25-26, it is important to note that languages of “enhancing a rhythmicity of an expression of a circadian clock protein” (instant claim 1), “wherein the circadian clock proteins are selected from the group consisting of Bmal1, Per-2, Cry-1, Nrf-2 and Aquaporin-3” (instant claim 25) and “wherein the expression of Bmal1, Nrf-2 and Aquaporin-3 are increased and the expression of Per-2 and Cry-1 are decreased” (instant claim 26) are not functional limitations. These recitations are statements of the effects of the composition being used in the instant method claims. Since Pauly teaches the use of the instant invention’s composition, it is interpreted such that the Pauly limitations would result in the effects recited above. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. (MPEP 2112.02).
Regarding claim 8, Pauly doesn’t specifically recite that the composition is to be used to treat circadian rhythm disorders. However, Zhang teaches that restoring abnormal blood pressure circadian rhythm and reducing advanced glycation end products are linked (Figures 5j-i). Zhang also teaches that “advanced glycation end-products (AGEs) have been established to play a key role in the development and progression of multiples cardiovascular diseases and metabolic disorders. Although MR antagonists have been shown to perform beneficial effects on the patients with hypertension and MetS, so far, there is no report on the relationship between MR antagonists and AGEs. We found that 2-week Eplerenone treatment significantly decreased the plasma AGE concentration in MetS hypertensive monkeys to a similar level as in control normotensive ones (Fig. 5j). And Eplerenone treatment did not affect the plasma concentration of soluble receptor of AGE (sRAGE), which inhibits AGE signaling via targeting the receptor of AGEs (RAGE) (Fig. 5k). These data underlie a correlation between MR antagonists and AGE system.” (page 8), thus teaching that reducing glycation will alleviate circadian rhythm BP disorders due to the effects on hypertension.  Additionally, evidentiary reference Douma provides the evidence that dysregulation of circadian clock-mediated regulation of blood pressure is a circadian rhythm disorder (abstract) wherein the underlying molecular mechanism of this dysregulation comprises molecular clock proteins such as BMAL1, PER-2 and CRY-1 (pages 6-7). Under the light of this reference disclosed, Pauly and Zhang teach the use of Lespedeza Capitata plant extract as a pharmaceutical composition for the skin to treat circadian rhythm disorder via anti-glycation effects. Pauly doesn’t specifically teach the subjects to be mammals but teaches “The present invention relates very particularly to the compositions as defined above, characterized in that their excipients are suitable for application to the face, the neck, the hands and the body” (page 3 of the Google English translation) which is interpreted as to be used on humans (mammal). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pauly and Zhang to arrive at the claimed invention with a reasonable expectation of success. As explained above, the use of Lespedeza Capitata for its anti-glycation effects is a use that falls under the use of such product for treatment of circadian rhythm disorders. Pauly teaches the Lespedeza Capitata’s anti-glycation effects. Zhang teaches that reducing advanced glycation end products reduces hypertension and thus circadian rhythm BP disorder due to its correlation to MR agonists. Douma evidentiary reference provides the evidence that blood pressure regulation is controlled by the central clock in the suprachiasmatic nucleus (SCN) of the hypothalamus and peripheral clocks located throughout the body thus making its disruption a circadian rhythm disorder. Thus, one of ordinary skill in the art would use the Pauly and Zhang teachings and use Lespedeza Capitata to treat circadian rhythm disorders such as found in Zhang.


Response to Arguments
	Applicants arguments filed on 06/08/2022 will be addressed below.
	Regarding the USC 102 over claims 13 and 16-18 under Pauly, Applicant argues the following:
	“It is well settled that a sustainable rejection under §102 requires the prior art to disclose each and every aspect of a claimed invention. Newly amended independent Claim 13 recites, a "method for the cosmetic, non-therapeutic treatment of a damaged skin caused by at least one external environmental factor selected from the group consisting of UV-rays, artificial light exposure and environmental pollutants, comprising the step of administering to the skin, a composition comprising at least one extract from at least one Lespedeza sp. plant, wherein the extract is an aqueous, alcoholic or hydroalcoholic extract, wherein the extract is subjected to ultrasonic extraction and, wherein the treatment increases the radiance of the skin, improves the hydration of the skin, improves the expression of Nrf2, and enhances the skin biorhythm", (emphasis added). Pauly does not teach or disclose such a method. 
Furthermore, the Office states, "Pauly teaches an extract of the Lespedeza Capitata plant to be used as an active agent for topical use of the skin as a cosmetic (non-therapeutic) (claim 1 of the Google English Translation)". The Office further asserts that, as the composition of the present application is structurally identical to the composition according to Pauly, the above limitations are obtained pursuant to the principle of inherency. 
The Applicant respectfully disagrees for the following reasons. Regarding the anti-glycation activity of the extract of Lespedeza capitata, the inherency principle is not applicable for the instantly claimed embodiments of the invention as the extract of Lespedeza sp. is structurally different from Pauly's for at least the following reasons: 
1. Pauly is silent regarding the use of ultrasonic extraction, which is known to 
be conducted at low temperature for preserving thermosensitive compounds, and to 
be able to extract compounds from internal cells as well (the Office's attention is 
courteously directed to the printout of https://fr-m-wikipedia- org. translate. goog/wiki/Extraction_assist%C3%A9e par_ulItrasons?_x_tr_sl=fr&_x_ tr_tl=en&_x_tr_hl=en&_x_tr_pto=sc, filed concomitantly in an Information 
Disclosure Statement), 
2. Pauly also taught that the proportion of the active components within the 
extract of the aerial parts of Lespedeza capitata varies according to the nature of 
the extract (the Office's attention is courteously directed to Pauly, p 3, lines 29-32), 
3. The Lespedeza sp. extract obtained by an extraction process using polar 
solvents followed by ultrasonic extraction is structurally different than that of Pauly, 
(emphasis added). Consequently, its related biological activities are also different 
from those of Pauly. 
According to Pauly, damages caused by glycation within the skin are occurring on proteins constituting the extracellular matrix, namely fibronectin, laminin, elastin, and some collagens (the Office's attention is courteously directed to Pauly, p 1, lines 29 to 31). Indeed, Pauly is silent about damage occurring on aquaporin-3 (AQP3), which is involved in the skin hydration (the Office's attention is courteously directed to Pauly, Fig. 6, p 18, line 11; p 26, lines 14-21 to p 27, lines 1-3). Pauly is also silent about the activation of detoxification pathway by stimulation the expression of Nrf2 (the Office's attention is courteously directed to Pauly p 26, lines 3-7). 
Furthermore, Pauly singularly states that the glycation phenomenon participates to the production of reactive oxygen species (ROS) that the harmful effects on the skin are aggravating by the UV-A exposure (the Office's attention is courteously directed to Pauly p 2, lines 11-13). The extract of Lespedeza capitata was not disclosed for having antioxidation effect, in contrary with the present specification where Lespedeza sp. extract showed an antioxidation activity (see instant Example 5; p 18, lines 2 to 6; p 26, lines 3 to 12)”. 
This argument is acknowledged but not found persuasive. The modified rejections above explain how the newly amended claims are still anticipated by Pauly. Regarding Applicant’s points about the ultrasonication step structurally and biologically differentiating the instant composition from that of Pauly’s, there is no evidence for this. The instant claims are directed to an extract of Lespedeza capitata, so is Pauly’s invention. Applicant’s doesn’t provide any evidence in regards to how the instant composition having been extracted via ultrasonication is any different from the products achieved by Pauly. The fact that Pauly is silent on some biological aspects/effects of the composition does not mean that Pauly composition does not have such feature and/or property. For example, Applicant argues that because Pauly is silent about damage occurring on AQP3 or activation of NRF2, this makes the instant invention different compared to Pauly composition. On the contrary, the burden is now on the Applicant to provide evidence that Pauly composition does not achieve NRF2 activation. Regarding antioxidation activity, likewise, even if Pauly is silent on its composition having antioxidant properties, this is not evidence towards Pauly composition not having antioxidant properties. MPEP 2112 I, II and III will be provided below for clarity:
I.     SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
II.     INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").


III.     A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.

Regarding the USC 103 rejection over claims 8-10 and 24-26 over Pauly, Zhang, evidenced by Douma, also evidenced by Long, even though this rejection is withdrawn, some of Applicant’s arguments will be addressed since a new 103 under the same references (except Long) is provided. That being said, Applicant’s arguments against Long specifically are moot and will not be addressed. Applicant argues the following:
“Applicant continues to believe that Douma is not 35 USC §102 prior art to the instant Application, as the earliest claimed Foreign Priority date for the instant Application is September 9, 2017. This is evidenced by the Application Data Sheet of the instant Application and certified copy of the priority document. Both of which are available in the Image File Wrapper of PAIR. Douma did not publish until May 1, 2018. Reconsideration and withdrawal of any and all teaching of the Douma reference is courteously requested.
In order to make a prima facie case of obviousness, it is beyond contention that each and every aspect of a claimed invention must be taught by the prior art. Here, respectfully speaking the Office fails to establish a prima facie case for this exact reason. The prior art does not teach, disclose or suggest a "method of alleviating or treating circadian rhythm disorder caused by at least one external environmental factor, wherein the external environmental factor is selected from the group consisting of UV- rays, artificial light exposure and environmental pollutants, stress, in mammalian skin, the method comprising the step of administering to the skin of a mammal in need thereof, a composition comprising at least one extract from a Lespedeza sp. plant, wherein the extract being an aqueous, alcoholic or hydroalcoholic extract, wherein the extract is subjected to ultrasonic extraction, the administering of the at least one extract enhancing a rhythmicity of an expression of a circadian clock protein", (emphasis added). Given this deficiency, for at least this reason, it is respectfully submitted that the Office has not made a prima facie case of obviousness with regard to Claims 8 - 10 and 24 - 26. 
Zhang teaches that circadian rhythms may be restored by a mineralocorticoid receptor blocker "Eplerenone". This compound was reported to reduce the plasma level of AGEs. However, no link has been established between a mineralocorticoid receptor blocker and AGEs. 
Therefore, the skilled person would not consider Zhang as it relates to Eplerenone for reducing the sugar content in the blood and for restoring circadian rhythms. There is no teaching or suggestion within Pauly or Zhang to replace Eplerenone by the Lespedeza capitata extract of Pauly for reducing the plasma level of AGEs and for restoring the circadian rhythms as taught by Zhang. Furthermore there is no teaching or suggestion in Pauly or Zhang for improving the hydration of the skin, nor the activation of detoxification pathway by stimulation the expression of Nrf2. Indeed, as discussed above, the instant claimed Lespedeza sp. extract is structurally different from that of Pauly. In conclusion it is also important to emphasize that skin circadian rhythm is different from body circadian rhythm. The teaching of Zhang is about body circadian rhythm. Consequently, it is not obvious to the skilled person that restoring body circadian rhythm could lead to enhance the skin circadian rhythm. 
The Office then invokes Long as evidence that sugar (asserted as 
"environmental stress") causes glycation of proteins fibers (collagen and elastin) that leads to a loss of radiance. AGEs cause proteins fibers to become stiff and malformed. Long teaches green tea, retinoids, carnosine, and aminoguanidine as anti- glycation compositions. The Office believes that the Lespedeza capitata extract taught by Pauly, instead of the Long's anti-glycation compositions, could be used for treating the circadian rhythm disorder caused by sugar and for obtaining improvement of the skin radiance. 
The Applicant respectfully disagrees, for at least the following reasons: 
1. "Sugar" as taught by Long cannot be considered as "environmental factors". Indeed, in the context of the instant invention, "external environmental factors" (the Office's attention is courteously directed to instant page 5, lines 5-7; page 11, lines 14- 17; and page 6, lines 9-12) are those capable to induce disturbance of the skin circadian rhythm. Sugar is not disclosed, neither explicitly, nor implicitly as being capable to disturb the skin circadian rhythm, which is independent from the body circadian rhythm (the Office's attention is courteously directed to page 5, lines 2-3), and hence it cannot be qualified as an "environmental stress", more accurately "environmental stress factor". 
2. As discussed above for Pauly regarding the anti-glycation effect of the 
extract of Lespedeza capitata, the inherency principle is not applicable for the instant invention as the extract of Lespedeza sp. of the present specification is structurally different from that of Pauly. 
3. In addition, the instant Specification teaches that the expression of AQP3, a known protein involved in skin hydration (see Fig. 6), follows the skin circadian rhythm (the Office's attention is courteously directed to page 26, lines 16-17). The expression of AQP3 is disrupted by blue light, an environmental stress factor (the Office's attention is courteously directed to page 26, lines 18 to 20). This disturbance was restored by an extract of Lespedeza sp. the Office's attention is courteously directed to instant page 27, lines 1 to 3.
4. Both Pauly and Long are silent about the improvement of the skin hydration and for the antioxidation activity of Lespedeza sp. Extract”. 
This argument is acknowledged but not found persuasive. 
Regarding Douma, The Douma reference is not used as a prior art to reject claim limitations, it is an evidentiary reference which was clarified in both the title of the rejection as well as in the body of the rejection. During examination, when an examiner relies on a scientific theory, evidentiary support for the existence and meaning of that theory must be provided (MPEP 2144.02). Evidentiary reference Douma provides the evidence that dysregulation of circadian clock-mediated regulation of blood pressure is a circadian rhythm disorder (evidentiary support for the existence of a scientific theory). For evidentiary references, there is an exception to the rule that the reference must be prior art. References cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism (MPEP 2124 Exception to the Rule That the Reference Must be Prior Art). 
Regarding Zhang, Examiner emphasizes on the fact that it is merely used for the purposed of establishing “that reducing glycation will alleviate circadian rhythm BP disorders”, there are no other suggestions being made or any other motivation for one of ordinary skill in the art to rely on such as Applicant’s argument of “there is no teaching or suggestion within Pauly or Zhang to replace eplerenone by the lespedeza capitate”. This point is clearly made in the motivation statement of the rejection as “Pauly teaches the Lespedeza Capitata’s anti-glycation effects. Zhang teaches that reducing advanced glycation end products reduces hypertension and thus circadian rhythm BP disorder due to its correlation to MR agonists”. 
Regarding Applicant’s four points being made on pages 5-6, “1” is moot because it is in regards to the Long reference. Regarding “2”, it is explained above in the body of the rejection that Applicant has not provided convincing evidence that the Pauly composition is structurally different than the instant composition due to ultrasonication step. That being said, the ultrasonication step is also not given patentable weight because the instant invention is directed to a method of use, not a method of making. Regarding “3”, Applicant’s guidance on showing effects of Lespedeza on AQP3 restoration is appreciated, however, this is not deemed to be a patentably distinct factor if Applicant does not provide evidence that Pauly composition would not achieve this effect either. Regarding “4”, being silent on a result effect such as “improvement of the skin hydration” or a property/feature such as “antioxidant activity of Lespedeza sp.” does not differentiate the instant invention from Pauly composition. This would only be considered to be substantial if Applicant has evidence that the method provided by Pauly did not achieve these effects. 
For the above reasons, the rejections are maintained. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/               Primary Examiner, Art Unit 1613